The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                               August 4, 2022

                                2022COA89

No. 20CA1125, In re Estate of Chavez — Crimes — Civil Theft
— Rights in Stolen Property — Treble Damages

     As a matter of first impression, a division of the court of

appeals concludes that in awarding treble damages under section

18-4-405, C.R.S. 2021, a trial court must treble the actual damages

awarded by the jury before offsetting any amounts already repaid.

The civil theft judgment is reversed and remanded for the trial court

to recalculate treble damages. The judgment is affirmed in all other

respects.
COLORADO COURT OF APPEALS                                       2022COA89


Court of Appeals No. 20CA1125
Douglas County District Court No. 18PR30128
Honorable Michael J. Spear, Judge


In re the Estate of Marie M. Chavez, deceased.

Gilbert M. Chavez,

Appellant and Cross-Appellee,

v.

Teresa Chavez-Krumland, as Personal Representative of the Estate of Marie M.
Chavez,

Appellee and Cross-Appellant.


              ORDER AFFIRMED IN PART, REVERSED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                 Division V
                         Opinion by JUDGE FREYRE
                         Fox and Gomez, JJ., concur

                          Announced August 4, 2022


Anne Whalen Gill, L.L.C., Anne Whalen Gill, Castle Rock, Colorado; Gill &
Ledbetter, LLP, H.J. “Jay” Ledbetter, Castle Rock, Colorado, for Appellant and
Cross-Appellee

Wade Ash Woods Hill & Farley, P.C., Jody J. Pilmer, Zachary D. Schlichting,
Denver, Colorado, for Appellee and Cross-Appellant
¶1    In this probate matter, Gilbert M. Chavez appeals the breach

 of fiduciary duty, unjust enrichment, and civil theft orders entered

 in favor of Teresa Chavez-Krumland, conservator to Marie M.

 Chavez and personal representative to Marie’s1 estate (collectively,

 the Estate), after a jury trial.2 The Estate cross-appeals the court’s

 ruling denying treble damages on the civil theft claim. This claim

 presents an issue of first impression — whether a trial court may

 offset a defendant’s repayment against a jury’s damages award

 before determining treble damages. We conclude that it may not

 and that a court must first treble the jury’s damages awarded for

 civil theft and then deduct any amounts already repaid.

 Accordingly, we affirm in part, reverse in part, and remand for

 further proceedings.

                           I.    Background

¶2    After her husband died, Marie lived by herself on their ten-

 acre ranch (the Ranch). At various times over the years, her




 1 Because multiple parties share the same last name, we use first
 names to distinguish them and mean no disrespect to the parties.
 2 During the course of this appeal, Marie died and Teresa was

 appointed personal representative of Marie’s estate. Teresa was
 then substituted for Marie for purposes of this appeal.

                                    1
 children, including her son Gilbert, and grandchildren temporarily

 lived on the Ranch with her. As part of the distribution of her

 husband’s estate, Marie received monthly pension payments from

 her husband’s family-run auto body shop. Marie used this money

 to support herself and also to help her children.

¶3    Beginning in March 2005, Marie executed the following powers

 of attorney designating Gilbert as her agent:

          a March 2005 general power of attorney;

          an April 2007 special power of attorney designating

           Gilbert as her agent in fact for her bank account;

          a July 2008 general durable power of attorney and

           medical durable power of attorney; and

          a February 2014 power of attorney for her bank account.

¶4    In September 2014, Marie, with Gilbert’s help, hired an

 attorney to complete her estate planning. Marie executed a will

 that, as relevant here, devised the Ranch to Gilbert and his wife.

 Marie also executed a general durable power of attorney and a

 medical durable power of attorney designating Gilbert as her agent.

¶5    In late 2015, Marie’s physician told the family that she needed

 twenty-four-hour care due to her declining health following a series

                                   2
 of falls. Based on this recommendation, the family agreed to place

 Marie in a rehabilitation and retirement facility that offered the

 recommended care.

¶6    As the person acting with power of attorney, Gilbert managed

 Marie’s finances and maintained the Ranch. Over time, Gilbert

 became increasingly concerned about Marie’s financial stability and

 his sisters’ taking advantage of Marie’s generosity. He expressed

 these concerns to his sister Teresa and to Marie’s estate attorney.

¶7    On July 29, 2016, Gilbert drove Marie to her bank, where she

 executed a quitclaim deed transferring the Ranch to Gilbert and his

 wife without consideration. At Marie’s request, Gilbert drafted and

 recorded the deed, and he kept the transfer a secret from the rest of

 the family. Gilbert then changed all the locks at the Ranch and

 donated most of Marie’s personal property inside the house. But he

 continued to use Marie’s money to maintain the Ranch.

¶8    Gilbert ultimately told Marie’s estate attorney about the

 quitclaim deed in May 2017. In July 2017, he changed his status

 on Marie’s bank account from agent to joint owner. All of Marie’s

 bank statements were mailed to the Ranch, where Gilbert and his

 wife were then living.


                                    3
¶9     In November 2017, Teresa learned about the deed transferring

  the Ranch to Gilbert. She confronted him, and he assured her that

  he was following Marie’s wishes. Gilbert then reached out to

  Marie’s estate attorney in December 2017 with concerns about

  Marie’s mental capacity and memory and family members

  pressuring her.

¶ 10   Around the same time, Teresa noticed that Marie was

  depressed and uncomfortable. When she asked what was

  happening, Marie said that Gilbert was not listening to her. Marie

  had asked to return home to the Ranch, but Gilbert had refused. In

  January 2018, Marie met with the estate attorney to discuss her

  request to return to the Ranch. Marie told her attorney that she

  wanted the Ranch back. She said she had not expected the

  transfer to be permanent and she had believed that if she asked

  Gilbert to return the Ranch, he would do so. Marie’s attorney asked

  Gilbert to allow Marie to return to the Ranch, and Gilbert again

  refused. Marie then executed a general durable power of attorney

  and a medical durable power of attorney designating both Teresa

  and Gilbert as co-agents. These powers of attorney were later

  revoked in March 2018, and Teresa was designated the sole person


                                   4
  with general durable power of attorney and medical durable power

  of attorney.

¶ 11   Because Gilbert refused to provide Teresa with Marie’s bank

  records, Teresa requested the bank records from the bank after she

  became Marie’s sole agent. Teresa discovered that, from December

  2016 through March 20, 2018, Gilbert had transferred in excess of

  $59,000 from Marie’s account into his commercial bank account.

  He said that the transfers were to prevent his sisters from getting

  Marie’s money. Teresa asked Marie if she knew about the bank

  transfers and Marie said no. Marie wanted her money to remain in

  her own bank account.

¶ 12   Teresa then filed a petition to appoint herself as special

  conservator for Marie. The trial court granted the petition and

  limited her authority to “(1) securing and applying [Marie’s] assets

  and income for [Marie’s] health, maintenance, and support; (2)

  investigating Marie’s estate plan; and (3) filing a Notice of Lis

  Pendens on [the Ranch].” As special conservator, Teresa demanded

  the return of funds that were used for expenses associated with the

  Ranch and transferred from Marie’s bank account into Gilbert’s

  commercial bank account. Gilbert complied with the demand and


                                      5
  paid Teresa’s attorney $70,901.17. The court later ordered Gilbert

  to allow Teresa access to the Ranch to prepare an inventory of any

  and all of Marie’s personal property. But when she arrived, Teresa

  was unable to locate any of Marie’s personal property because

  Gilbert had already donated most of it.

¶ 13   The Estate filed a petition to void the quitclaim deed

  transferring the Ranch from Marie to Gilbert. The Estate also

  brought claims against Gilbert for breach of fiduciary duty, unjust

  enrichment, and civil theft related to the transfer of the Ranch and

  the money transfers from Marie’s bank account. It requested, as

  remedies, a surcharge for the breach of fiduciary duty claim, a

  constructive trust for the unjust enrichment claim, and the voiding

  of the quitclaim deed. In his response, Gilbert asserted a cross-

  claim of promissory estoppel for the quitclaim deed and demanded

  a jury trial. The Estate raised the affirmative defense of unclean

  hands, among others.

¶ 14   On the morning of trial, the Estate, through counsel, objected

  to treating jury verdicts for the breach of fiduciary duty and unjust

  enrichment claims as binding because those claims were equitable

  in nature. But the Estate agreed that the civil theft claim should be


                                    6
  presented to the jury. Gilbert responded that the Estate had

  consented to a jury trial under C.R.C.P. 39(c) and that all claims

  should be presented to the jury. The trial court denied the Estate’s

  objection, concluding that the breach of fiduciary duty and unjust

  enrichment claims could be tried to a jury. The court did, however,

  agree that the claims for a surcharge and a constructive trust, as

  well as the defense of unclean hands, were equitable issues to be

  decided by the court after the trial.

¶ 15   The jury returned verdicts in the Estate’s favor on the breach

  of fiduciary duty and unjust enrichment claims. The jury also

  returned a verdict in the Estate’s favor on the civil theft claim but

  only for the money transferred out of Marie’s account. It then made

  the following damages findings:

           Gilbert received $775,000 from breaching his fiduciary

             duty and Marie lost $775,000 in property or assets as a

             result of the breach.

           Gilbert was unjustly enriched in the amount of

             $845,901.17.3


  3This value represents the combined value of the Ranch and the
  value of the money transferred out of Marie’s bank account.

                                     7
           Marie lost $70,901.17 as a result of the civil theft.

  However, the jury returned a verdict in Gilbert’s favor on the

  promissory estoppel claim and declined to rescind or void the

  quitclaim deed.

¶ 16   After trial, the trial court issued an order addressing the jury’s

  verdicts and the remaining equitable claims. First, the court found

  that Marie intended to give the Ranch to Gilbert by signing the deed

  and that Gilbert had not acted “in any manner to overcome her will

  to the extent that she was prevented from voluntary action and was

  deprived of free agency.” Thus, it rejected the Estate’s unclean

  hands defense and gave effect to the jury’s promissory estoppel

  verdict. And second, consistent with its unclean hands ruling, the

  court declined to impose a constructive trust on the Ranch. Finally,

  the court offset the $70,901.17 Gilbert had repaid the Estate before

  trial from the jury’s damages award for civil theft. Because the

  order was then zero, the court denied treble damages. Therefore,

  the court entered an order in the Estate’s favor for breach of

  fiduciary duty and civil theft, and it awarded the Estate $775,000 in

  damages. It then entered an order for Gilbert on the promissory

  estoppel claim and ruled that he could retain title to the Ranch.


                                    8
  The court declined to enter an order in the Estate’s favor on the

  unjust enrichment claim and found that the award duplicated the

  awards on the breach of fiduciary duty and civil theft claims.

¶ 17   Later, the court held a hearing on the parties’ requests for

  attorney fees and costs. The court found that the Estate and

  Teresa, as special conservator, were entitled to surcharges under

  section 15-10-605(1), C.R.S. 2021, and awarded them attorney fees

  and costs on all their successful claims. It denied Gilbert’s request

  for attorney fees and costs under section 15-10-602(1)-(6), C.R.S.

  2021. Because Gilbert had engaged in a self-interested transaction

  when transferring the Ranch to himself, the court found that he

  had defended the breach of fiduciary duty claim in bad faith and

  was, therefore, ineligible for fees and costs.

                          II.   Jury Instructions

¶ 18   Gilbert first contends that the trial court erroneously rejected

  his attorney’s proposed jury instructions on (1) undue influence; (2)

  capacity; (3) knowledge of an agent imputable to the principal;

  (4) acknowledged deeds; (5) multi-party accounts; and (6) nominee

  accounts. Specifically, he argues that he was entitled to these




                                     9
  instructions because they embodied his theory of the case. We

  disagree.

                A.   Preservation and Standard of Review

¶ 19   We review a trial court’s decision to tender a particular jury

  instruction for an abuse of discretion. Schuessler v. Wolter, 2012

  COA 86, ¶ 10. A court abuses its discretion when its ruling is

  manifestly arbitrary, unreasonable, unfair, or is based on a

  misapprehension or misapplication of the law. Core-Mark

  Midcontinent Inc. v. Sonitrol Corp., 2016 COA 22, ¶ 28.

¶ 20   The Estate contends that this issue is unpreserved because

  Gilbert’s counsel did not object to the district court’s rejection of the

  proposed instructions. An alleged instructional error is

  unpreserved when the “trial court requests input from the parties

  on the proposed instructions, and a party affirms that it has no

  objections to any of them.” Hendricks v. Allied Waste Transp., Inc,

  2012 COA 88, ¶ 31. However, absent these circumstances,

  tendering a jury instruction is sufficient to preserve the alleged

  instructional error for appeal. Id.; see also People v. Tardif, 2017

  COA 136, ¶ 10 (“An alleged instructional error is preserved if the

  defendant tenders the desired relevant instruction even if the


                                     10
  defendant does not object or otherwise raise the issue during the

  jury instruction conference.”).

¶ 21   Here, the trial court requested input on one of the proposed

  instructions — undue influence. Gilbert’s counsel argued that this

  instruction should be submitted to the jury because all claims

  should be submitted to the jury. Because Gilbert’s counsel asked

  the court to tender the undue influence instruction, and because

  the court did not ask for input on the remaining proposed

  instructions before rejecting them, we conclude this issue is

  preserved. Cf. Hendricks, ¶ 32 (concluding the instructional error

  was waived because the party agreed to the challenged instruction).

¶ 22   We review preserved instructional errors under the harmless

  error standard. Waneka v. Clyncke, 134 P.3d 492, 494 (Colo. App.

  2005), aff’d, 157 P.3d 1072 (Colo. 2007). We will reverse only if any

  erroneous refusal to give requested instructions resulted in

  substantial, prejudicial error. Schuessler, ¶ 11. “Prejudicial error

  exists when the record shows that a jury might have reached a

  different verdict if a proper instruction had been given.” Id.




                                    11
                              B.    Analysis

¶ 23   At trial, Gilbert asserted that Marie wanted him to have the

  Ranch and that he did not exercise any undue influence over her

  decision to give him the Ranch. He also asserted that he

  transferred money from Marie’s bank accounts to protect it from

  being dissipated by his siblings because Marie was unable to

  manage her finances. Thus, he argues, the court’s rejection of his

  instructions for (1) undue influence, see CJI-Civ. 34:15 (2022); (2)

  capacity, see Anderson v. Lindgren, 113 Colo. 401, 406-07, 157

  P.2d 687, 689 (1945); (3) knowledge of an agent imputable to the

  principal, see CJI-Civ. 8:15 (2022); and (4) acknowledged deeds, see

  § 38-35-101(2), (3)(a), C.R.S. 2021, precluded him from presenting

  his theory of the case. See Schuessler, ¶ 12 (“A party is entitled to

  an instruction embodying his or her theory of the case if it is

  supported by competent evidence and is consistent with existing

  law.”).

¶ 24   The jury was tasked with deciding four claims related to the

  transfer of the Ranch and the money transfers from Marie’s bank

  account — (1) breach of fiduciary duty; (2) unjust enrichment;

  (3) civil theft; and (4) promissory estoppel. Arguably, the rejected


                                    12
  instructions were relevant to the Estate’s civil theft claim and to

  Gilbert’s promissory estoppel claim. However, we conclude that any

  error in rejecting the proposed instructions was harmless because

  the jury found for Gilbert on the promissory estoppel claim, and he

  has not explained how the absence of these instructions prejudiced

  him. As the trial court noted, undue influence and capacity are not

  elements of civil theft and Gilbert was not precluded from arguing

  that he moved money from Marie’s account to his own account to

  protect it. As well, the jury found that the Estate was unable to

  rescind or void the quitclaim deed transferring the Ranch to Gilbert.

  Thus, the jury agreed with Gilbert’s theory of the case that the

  quitclaim deed transferring the Ranch to Gilbert was valid. And the

  trial court gave effect to the jury’s verdicts when it found that Marie

  intended to transfer the Ranch to Gilbert by signing the quitclaim

  deed and that title to the Ranch remained with Gilbert.

¶ 25   Concerning the jury’s verdicts for the Estate on the breach of

  fiduciary duty and unjust enrichment claims, we conclude that

  none of the proposed instructions were relevant to the elements of

  those claims. As the trial court correctly noted, the jury found that




                                    13
  there was a valid transfer, but it also rejected Gilbert’s claim that he

  should not have to pay for the Ranch.

¶ 26   Next, Gilbert contends, in conclusory fashion, that the

  proposed instructions on multi-party accounts, §§ 15-15-211

  to -212, C.R.S 2021, and nominee accounts, § 15-1-502, C.R.S.

  2021, related to the money transfers from Marie’s bank account.

  But he failed to develop this argument, so we decline to consider it.

  See Woodbridge Condo. Ass’n v. Lo Viento Blanco, LLC, 2020 COA

  34, ¶ 41 n.12 (“We don’t consider undeveloped and unsupported

  arguments.”), aff’d, 2021 CO 56.

¶ 27   Finally, to the extent Gilbert contends that the jury should

  have decided all the claims asserted against him, we conclude that

  any verdict on the equitable claims would have been advisory and,

  therefore, not binding on the trial court. See Am. Pride Co-op. v.

  Seewald, 968 P.2d 139, 142 (Colo. App. 1998). And we reject

  Gilbert’s contention that the jury should have been instructed on

  the trial court’s post-verdict findings because such an instruction

  would have improperly invaded the independent factfinding

  province of the jury. See People v. Perez, 2016 CO 12, ¶ 31 (“The

  jury, not the court, must perform the fact-finding function when


                                     14
  conflicting evidence — and conflicting reasonable inferences — are

  presented.”). As the trial court correctly noted in its post-trial

  order, the court’s “findings are necessarily the Court’s findings and

  are not meant, in any way, to reflect the Court’s belief as to the

  facts found by the jury except as those facts might be ascertained

  by the verdicts reached by the jury.”

¶ 28   Accordingly, we discern no abuse of discretion.

                        III.   Inconsistent Verdicts

¶ 29   Gilbert next contends that the jury’s verdicts in the Estate’s

  favor on the breach of fiduciary duty, unjust enrichment, and civil

  theft claims are inconsistent with its verdict in his favor on the

  promissory estoppel claim. The Estate argues that this issue was

  not preserved for our review. It argues that Gilbert’s attorney was

  required to object to the verdict forms before they were submitted to

  the jury. See Bear Valley Church of Christ v. DeBose, 928 P.2d

  1315, 1330 (Colo. 1996) (“According to our rules of civil procedure,

  a party cannot seek appellate review of the propriety of a jury

  instruction unless counsel tenders such an objection prior to the

  court’s presentation of the instructions to the jury . . . .”). We agree

  that this issue is unpreserved, but for a different reason. See


                                     15
  Taylor v. Taylor, 2016 COA 100, ¶ 31 (“An appellate court may . . .

  affirm on any ground supported by the record.”).

¶ 30   Contrary to the Estate’s contention, Gilbert does not challenge

  the verdict forms or the propriety of the jury instructions. Instead,

  he challenges the consistency of the jury’s verdicts themselves.

  Thus, Gilbert’s attorney was not required to object to the verdict

  forms before they were tendered to the jury to preserve this issue

  for appeal. Cf. Nichols v. Burlington N. & Santa Fe Ry. Co., 148 P.3d

  212 (Colo. App. 2006) (finding waiver where counsel did not object

  to the order of conditions on the special verdict form before that

  form was submitted to the jury).

¶ 31   Whether a party waives the right to challenge an inconsistent

  verdict on appeal turns on the characterization of the verdict.

  Morales v. Golston, 141 P.3d 901, 905 (Colo. App. 2005). If a party

  fails to object to a general verdict or a general verdict coupled with

  written interrogatories before the jury is discharged, the party

  “waives any future challenge to the inconsistency because its failure

  to object timely deprives the court of the option of sending the jury

  back for further deliberations.” Id.; see also C.R.C.P. 49(b). But,

  because any inconsistencies in a special verdict would not be


                                     16
  resubmitted to the jury, a party is not required to object to the

  special verdict before the jury is discharged to preserve the right to

  challenge the inconsistencies. Morales, 141 P.3d at 905; see also

  C.R.C.P. 49(a).

¶ 32   We conclude that the verdicts here were general verdicts

  accompanied by answers to interrogatories rather than special

  verdicts. See Morales, 141 P.3d at 906 (“[T]he hallmark of a general

  verdict is that it requires the jury to announce the ‘ultimate legal

  result of each claim.’” (quoting Johnson v. ABLT Trucking Co., 412

  F.3d 1138, 1142 (10th Cir. 2005))). Consequently, because

  Gilbert’s counsel failed to object to the general verdicts before the

  jury was discharged, he waived the inconsistent verdicts issue for

  purposes of appeal. See id. at 905.

                             IV.   Sufficiency

¶ 33   Gilbert also contends that the jury’s verdict finding a breach of

  fiduciary duty and the court’s equitable ruling denying the Estate’s

  request to void the deed transferring the Ranch to him are

  inconsistent. Specifically, he asserts that because Marie intended

  to transfer the Ranch to him, he could not have violated his

  fiduciary duty in carrying out her wish. As best we can discern, he


                                    17
  asks us to vacate the breach of fiduciary duty verdict by arguing

  that “[t]he very nature of the Court’s determinations preclude[s] a

  finding that the Transfer was a breach of a fiduciary duty.” We

  construe his argument as one challenging the sufficiency of the

  evidence to support the breach of fiduciary duty verdict, which we

  address below in Part IV.B. In doing so, we reject the Estate’s

  contention that this claim of error was not preserved. Because the

  court made its equitable findings after the jury’s verdict, Gilbert’s

  post-trial motion preserved this issue for our review. See Briargate

  at Seventeenth Ave. Owners Ass’n v. Nelson, 2021 COA 78M, ¶ 66

  (“Objections to trial court rulings must be made contemporaneously

  with the court’s actions before appellate review is afforded.”).

¶ 34   Further, Gilbert contends that there was insufficient evidence

  to support the jury’s verdicts in the Estate’s favor on the breach of

  fiduciary duty, unjust enrichment, and civil theft claims. We

  disagree.

                         A.   Standard of Review

¶ 35   “When a jury verdict is challenged on the grounds that it is

  unsupported by the evidence, we must review the entire record to

  determine whether there is competent evidence from which the jury


                                    18
  logically could have reached its verdict.” Vititoe v. Rocky Mountain

  Pavement Maint., Inc., 2015 COA 82, ¶ 34. In doing so, we must

  determine whether the evidence, viewed as a whole and in the light

  most favorable to the prevailing party, is sufficient to support the

  verdict. Black v. Black, 2018 COA 7, ¶ 92.

                      B.    Breach of Fiduciary Duty

¶ 36   To recover on a claim for breach of fiduciary duty, “a plaintiff

  must prove: 1) that the defendant was acting as a fiduciary of the

  plaintiff; 2) that he breached a fiduciary duty to the plaintiff; 3) that

  the plaintiff incurred damages; and 4) that the defendant’s breach

  of fiduciary duty was a cause of the plaintiff’s damages.” Graphic

  Directions, Inc. v. Bush, 862 P.2d 1020, 1022 (Colo. App. 1993).

¶ 37   A party who has been appointed as a fiduciary pursuant to a

  power of attorney has a duty to

             (a) [a]ct in accordance with the principal’s
             reasonable expectations to the extent actually
             known by the agent and, otherwise, in the
             principal’s best interest;

             (b) [a]ct in good faith; and

             (c) [a]ct only within the scope of authority
             granted in the power of attorney.




                                     19
  § 15-14-714(1), C.R.S. 2021. As well, the fiduciary “shall . . . [a]ct

  so as not to create a conflict of interest that impairs the agent’s

  ability to act impartially in the principal’s best interest.” § 15-14-

  714(2)(b).

¶ 38   Relying on the jury’s verdict in his favor on the promissory

  estoppel claim and the trial court’s post-verdict findings that Marie

  intentionally transferred the Ranch to him and that she did so

  without undue influence, Gilbert contends there is insufficient

  evidence to show that he breached his fiduciary duty. However, the

  valid transfer and absence of undue influence do not necessarily

  negate a finding of a breach of a fiduciary duty. Instead, we

  conclude the record contains sufficient evidence that Gilbert

  breached his fiduciary duty by engaging in a self-interested

  transaction that created a conflict of interest, and thereby impaired

  his ability to act in Marie’s best interest.4




  4 The jury’s verdict in the Estate’s favor on the breach of fiduciary
  duty claim was limited to the value of the Ranch. Thus, the jury
  did not find that Gilbert breached his fiduciary duty when he
  transferred money out of Marie’s bank account and into his
  commercial bank account.

                                      20
¶ 39   While Marie was an inpatient at the rehabilitation facility,

  Gilbert drafted the quitclaim deed transferring the Ranch to himself

  and his wife, drove Marie to her bank where she executed the deed,

  and recorded the deed. Although we acknowledge that Marie

  requested this transfer, Gilbert, as her fiduciary, did nothing to

  mitigate any conflict of interest or to ascertain whether the transfer

  was in Marie’s best interest. Gilbert testified that he asked Marie if

  she wanted to consult her estate attorney and Marie declined. Even

  if true, Gilbert communicated with Marie’s attorney regularly and

  Gilbert voiced his concerns about family pressures on multiple

  occasions. Thus, in carrying out his fiduciary duty, he could have

  consulted Marie’s attorney before executing the deed. But he did

  not reveal the transfer to Marie’s attorney until approximately ten

  months after recording the quitclaim deed.

¶ 40   Further, Gilbert retained title to the Ranch without

  consideration with the expectation that he would care for the

  property while Marie was at the rehabilitation facility. Without her

  knowledge, Gilbert continued to use Marie’s money to pay for

  utilities and expenses for the Ranch. However, when Marie asked

  to return to the Ranch, Gilbert refused. Marie then told her


                                    21
  attorney that she did not believe the transfer was permanent and

  that she reasonably expected that she could return to the Ranch

  upon request.

¶ 41   Finally, Gilbert changed the locks to the gates on the Ranch

  and to the house, restricting his siblings’ access to the home. He

  also donated most of Marie’s personal property, thereby precluding

  Teresa from inventorying Marie’s property as special conservator.

¶ 42   As the trial court noted, the record shows that, while Marie

  intended to transfer the Ranch to Gilbert, she did not intend to do

  so without consideration. Accordingly, sufficient evidence supports

  the jury’s finding that Gilbert breached his fiduciary duty when he

  retained title to the Ranch by way of the quitclaim deed.

                         C.    Unjust Enrichment

¶ 43   Unjust enrichment is a “judicially-created remedy designed to

  undo the benefit to one party that comes at the unfair detriment of

  another.” Lewis v. Lewis, 189 P.3d 1134, 1141 (Colo. 2008). To

  prevail on a claim for unjust enrichment, the plaintiff must prove

  that “(1) the defendant received a benefit (2) at the plaintiff’s

  expense (3) under circumstances that would make it unjust for the




                                     22
  defendant to retain the benefit without commensurate

  compensation.” Id.

¶ 44   The jury found that Gilbert was unjustly enriched by the

  transfer of the Ranch without consideration and by the money

  transfers out of Marie’s account. Gilbert does not contend that he

  did not receive a benefit at Marie’s expense by engaging in these

  transactions. Instead, he relies on the trial court’s finding that

  Marie transferred the Ranch to him without undue influence. But

  in doing so, he ignores the jury’s finding and the trial court’s finding

  that Marie did not intend to transfer the Ranch to him without

  consideration. Thus, Gilbert received the Ranch at Marie’s expense,

  and, for the reasons explained in Part IV.B, he did so under unjust

  circumstances.

¶ 45   We further conclude that the following trial evidence

  sufficiently shows that Gilbert was unjustly enriched. Gilbert

  repeatedly told Marie’s estate attorney and his siblings that he was

  concerned about Marie’s finances and that she was running out of

  money. But, without their or Marie’s knowledge, he transferred

  more than $59,000 from Marie’s account to his. And he used

  Marie’s money to maintain the Ranch that he owned.


                                    23
¶ 46   Additionally, the bank mailed Marie’s bank statements to the

  Ranch when she lived at the rehabilitation facility, and she testified

  that she had not seen her bank statements in years. Further, after

  Teresa became co-agent, Gilbert withheld Marie’s bank statements

  from Teresa. Teresa was unable to access the statements until she

  was designated Marie’s sole agent.

                              D.    Civil Theft

¶ 47   To prevail on a claim for civil theft, “a party must prove, by a

  preponderance of the evidence, that the defendant committed all of

  the elements of criminal theft.” Black, ¶ 93. A person commits civil

  theft when he (1) knowingly obtained, retained, or exercised control

  over “anything of value of another without authorization or by

  threat or deception”; and (2) acted intentionally or knowingly in

  ways that deprived the plaintiff of the thing of value permanently.

  § 18-4-401(1), C.R.S. 2021; Scott v. Scott, 2018 COA 25, ¶ 26.

  “Thus, civil theft, like criminal theft, requires the specific intent of

  the defendant to permanently deprive the owner of the benefit of the

  property.” Scott, ¶ 26. And a party’s intent is a question of fact to

  be determined by the fact finder. Nixon v. City & Cnty. of Denver,

  2014 COA 172, ¶ 31.


                                      24
¶ 48   Gilbert contends that there is insufficient evidence of civil theft

  because he repaid the $70,901.17 that he had transferred out of

  Marie’s bank account. However, returning funds taken from

  Marie’s account is not a defense to civil theft. See People v. Pedrie,

  727 P.2d 859, 863 (Colo. 1986) (“The fact that stolen property was

  eventually returned is not a defense to a theft charge.”). As well,

  Gilbert did not return the funds until Teresa, in her capacity as

  special conservator, discovered the transfers and demanded the

  return of the funds. Under these circumstances, and considering

  the evidence that Marie had no knowledge of the bank transfers, we

  conclude there is sufficient evidence that Gilbert obtained

  $70,901.17 of Marie’s funds with the intent to deprive Marie of

  those funds.

                   V.    Trial Attorney Fees and Costs

¶ 49   Gilbert last contends that, as the prevailing party on appeal,

  the trial court’s award of attorney fees and costs to the Estate

  should be reversed. However, we have discerned no error in the

  trial court’s order in the Estate’s favor and, therefore, decline to

  reverse the court’s award of attorney fees and costs.




                                     25
                   VI.   Appellate Attorney Fees and Costs

¶ 50   Gilbert requests an award of attorney fees and costs incurred

  on appeal pursuant to section 15-10-602. We deny the request

  because he does not explain the legal and factual basis for an

  award. See C.A.R. 39.1. Specifically, he does not identify which

  provision of section 15-10-602 applies, nor does he explain why he

  is entitled to attorney fees and costs under this statute. Herbst v.

  Univ. of Colo. Found., 2022 COA 38, ¶ 20.

                              VII. Cross-Appeal

¶ 51   The Estate contends that the trial court erred by deducting the

  returned funds from the jury’s damages award before trebling the

  damages. We agree.

              A.     Standard of Review and Applicable Law

¶ 52   The trial court “has the sole prerogative to assess the amount

  of damages, and its award will not be set aside unless it is

  manifestly and clearly erroneous.” Lawry v. Palm, 192 P.3d 550,

  565 (Colo. App. 2008). However, whether the district court

  misapplied the law when determining the measure of damages

  presents a question of law that we review de novo. Sos v. Roaring

  Fork Transp. Auth., 2017 COA 142, ¶ 37.


                                     26
¶ 53     We also review questions of statutory interpretation de novo.

  Garhart v. Columbia/Healthone, L.L.C., 95 P.3d 571, 591 (Colo.

  2004). When construing a statute, our primary objective is to

  ascertain and give effect to the General Assembly’s intent. Id. If

  more than one statute addresses an issue, we must construe the

  related provisions as a whole and read the statutes together. Foiles

  v. Whittman, 233 P.3d 697, 699 (Colo. 2010). We begin with the

  plain language of the statute, and “if we can clearly discern intent

  from the language, we need look no further.” Garhart, 95 P.3d at

  591.

¶ 54     Section 18-4-405, C.R.S. 2021, provides as follows:

              All property obtained by theft, robbery, or
              burglary shall be restored to the owner, and no
              sale, whether in good faith on the part of the
              purchaser or not, shall divest the owner of his
              right to such property. The owner may
              maintain an action not only against the taker
              thereof but also against any person in whose
              possession he finds the property. In any such
              action, the owner may recover two hundred
              dollars or three times the amount of the actual
              damages sustained by him, whichever is
              greater, and may also recover costs of the
              action and reasonable attorney fees; but
              monetary damages and attorney fees shall not
              be recoverable from a good-faith purchaser or
              good-faith holder of the property.



                                     27
  (Emphasis added.)

¶ 55   To be awarded treble damages, a plaintiff need only prove that

  the defendant committed acts constituting the statutory crime of

  theft. Itin v. Ungar, 17 P.3d 129, 133 (Colo. 2000). If all of the

  elements of civil theft have been proved by a preponderance of the

  evidence, the trial court lacks discretion to decline to award treble

  damages. Franklin Drilling & Blasting, Inc. v. Lawrence Constr. Co.,

  2018 COA 59, ¶ 25 n.5.

                              B.    Analysis

¶ 56   The trial court calculated the civil theft damages by offsetting

  the $70,901.17 Gilbert repaid to the Estate before trebling the

  damages. Because the jury awarded the Estate $70,901.17 in

  actual damages, the offset resulted in a net order of zero. Thus, the

  trial court ruled that it had “nothing to treble.” We conclude, for

  three reasons, that the trial court erred by offsetting the repayment

  before trebling the damages.

¶ 57   First, nothing in section 18-4-405 provides for an offset to

  actual damages based on the return of property obtained by theft

  before trebling the damages. Instead, the statute provides for both

  the return of the property obtained by theft and treble damages in


                                    28
  the amount of “two hundred dollars or three times the amount of

  the actual damages sustained by him, whichever is greater.” Id.

  Absent some statutory command, the statute provides no basis for

  such an offset. See Am. Fam. Mut. Ins. Co. v. Barriga, 2018 CO 42,

  ¶¶ 10-11 (concluding that, absent some statutory command, the

  statutory penalty in section 10-3-1116(1), C.R.S. 2021, precludes a

  setoff for an insurer’s prior payment of the covered benefit itself in

  calculating the penalty owed).

¶ 58   Second, “the placement of the rights in stolen property statute

  in the Criminal Code and its allowance of treble damages ‘strongly

  suggest that [the] section was intended to serve primarily a

  punitive, rather than a remedial, purpose.’” Bermel v. BlueRadios,

  Inc., 2019 CO 31, ¶ 30 (quoting In re Marriage of Allen, 724 P.2d

  651, 656 (Colo. 1986)). Indeed, the “availability of treble damages

  and attorney fees for civil theft reflects the legislature’s displeasure

  with the proscribed conduct and its desire to deter it.” Id. at ¶ 35.

  Therefore, we conclude that recognizing an offset of the returned

  property before the actual damages are trebled contravenes the

  purpose of the statute. And because an offset for returned property

  before trebling the damages verdict would result in an award less


                                     29
  than what the statute contemplates, such action risks

  disincentivizing individuals from bringing civil theft claims.

¶ 59   Third, we find federal case law interpreting Section 4 of the

  Clayton Act, a federal antitrust statute, instructive and persuasive.

  See 15 U.S.C. § 15; see also Vining v. Martyn, 660 So. 2d 1081,

  1082 (Fla. Dist. Ct. App. 1995) (finding federal case law persuasive,

  the division concluded that any offset of settlement payments

  received prior to the civil theft verdict must occur after the verdict is

  trebled).

¶ 60   Like section 18-4-405, Section 4 provides that a plaintiff may

  recover actual damages and “threefold the damages by him

  sustained” as a result of an antitrust violation. 15 U.S.C. § 15(a).

  Federal courts have consistently held that district courts should

  first treble the amount of the jury’s verdict and then subtract any

  amount already paid in settlement. See Flintkote Co. v. Lysfjord,

  246 F.2d 368, 397-98 (9th Cir. 1957); Hydrolevel Corp. v. Am. Soc’y

  of Mech. Eng’rs, Inc., 635 F.2d 118, 130 (2d Cir. 1980), aff’d, 456

  U.S. 556 (1982); Burlington Indus. v. Milliken & Co., 690 F.2d 380,

  391-92 (4th Cir. 1982) (“[T]he . . . unbroken rule has been that any

  settlement payments are deducted from the damages award after


                                     30
  trebling.”). The court in Hydrolevel Corp. identified three reasons

  for trebling damages before deducting settlement proceeds: (1) the

  statute provides that the plaintiff should receive three times the

  proven actual damages; (2) reducing the amount of damages trebled

  would weaken the incentive for private plaintiffs to file suit; and (3)

  the deduction of the settlement proceeds would discourage

  settlement before a verdict. 635 F.2d at 130 (citing Flintkote Co.,

  246 F.2d 368). We find these reasons persuasive and applicable to

  our interpretation of section 18-4-405.

¶ 61   Accordingly, we conclude the court erred by deducting the

  $70,901.17 repaid to the Estate from the jury’s damages verdict

  before trebling the actual damages. The trial court should first

  treble the amount of actual damages and then subtract the

  $70,901.17 repaid. We therefore reverse the trial court’s order on

  the civil theft claim in part and remand for the court to award the

  Estate $212,703.51 in treble damages on that claim.

                             VIII. Conclusion

¶ 62   We reverse the trial court’s award on the civil theft claim in

  part and remand for the trial court to award the Estate




                                     31
$212,703.51 in treble damages on that claim. The order is

otherwise affirmed.

     JUDGE FOX and JUDGE GOMEZ concur.




                               32